Case 4:20-cv-03993 Document 1 Filed on 11/23/20 in TXSD Page 1 of 14
_Y

United States Courts

Southern District of Texas
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE SOUTHERN DISTRICT OF TEXAS —= NOV 2 3 2020
HOUSTON DIVISION
David J, Bradley, Clark of Court
DESTINY DELONEY, §
4211 Duneberry Trail §
Humble, Texas 77346 §
§
PLAINTIFF § 2
: (399:
v. § C.A. No
§
AMAZON.COM SERVICES, LLC §
410 Terry Avenue North §
Seattle, Washington 98109 §
§
’ Serve: § (JURY TRIAL DEMANDED)
Corporation Service Company §
DBA CSC - LAWYERS INCO §
211 E 7TH STREET, SUITE 620 = §
AUSTIN, TX 78701 §
§

 

PLAINTIFF’S ORIGINAL COMPLAINT

 

TO THE HONORABLE UNITED STATES DISTRICT COURT:
COMES NOW, Plaintiff, DESTINY DELONEY, filing her Original Complaint
complaining of Defendant, AMAZON, and in support thereof would show as follows:

1.
JURISDICTION, PARTIES, AND VENUE

1.1 This Court has jurisdiction over these federal question causes of action alleged by Plaintiff
pursuant to: (i) Title VII of the Civil Rights Act of 1964, as amended and (ii) The ADA

Amendments Act of 2008.
1.2 DESTINY DELONEY resides in Humble, Texas. Plaintiff DELONEY is protected by (i)

Title VII of the Civil Rights Act of 1964, as amended and ii) The ADA Amendments Act of
Case 4:20-cv-03993 Document 1 Filed on 11/23/20 in TXSD Page 2 of Fo

2008. Plaintiff DELONEY was at all relevant times an employee within the meaning of the
aforementioned applicable statutes.

1.3 Defendant operates in Brookshire, TX . Defendant was at all times Plaintiff's employer
within the meaning of the aforementioned applicable statutes.

1.4 Defendant employed more than fifteen (15) regular employees during the applicable time
period.

1.5 The employment practices alleged to be unlawful herein were committed within the Southern

District of Texas, Houston Division. Venue is appropriate in this Court.

= PONDEAT SUP

1.6 Whenever in this complaint it is alleged that Defendants did any act or thing, it is meant that
Defendant’s owners, supervisors, agents, servants, employees, or representatives did such act
and/or that at that time such act was done, it was done with the full authorization or
ratification of Defendant, or was done in the normal and routine course and scope of
employment of Defendant’s owners, supervisors, agents, servants, employees, or
representatives.

1.7 The acts of management were performed while in the employment of Defendant, to further
Defendant’s business, to accomplish the objective for which said managers were hired, and
within the course and scope of that employment or within the authority delegated to said

employees.

I.
FACTUAL BACKGROUND

2.1. ‘In or about September of 2018, DESTINY DELONEY began working for Amazon as a

Warehouse Associate.
2.2

2.3

2.4

2.5

2.6

2.7

2.8

2.9

Case 4:20-cv-03993 Document1 Filed on 11/23/20 in TXSD Page 3 of 14

DESTINY DELONEY was often offended by music and language repeatedly played by
Problem Solver Brittany (last name unknown) that ran contrary to her religious beliefs as
a Christian.

DESTINY DELONEY made an initial outcry to Senior Manager Israel Flores. Mr.
Flores promised to address her complaints with Brittany but the offensive music
continued to be played in the workplace.

DESTINY DELONEY verbally complained to Human Resources about Problem Solver
Brittany.

DESTINY DELONEY also complained to her immediate supervisor, Assistant Manager
Matt (last name unknown), about the offensive music.

In response to her complaints above, DESTINY DELONEY was treated poorly by
Problem Solver Brittany and Assistant Manager Matt in comparison to her peers.
Specifically, DESTINY DELONEY was given work assignments including excessive
ones and was heavily supervised by Problem Solver Brittany. Brittany did not have
managerial authority but was instead allowed to act as such by Assistant Manager Matt as
to DESTINY DELONEY.

On or about January 20, 2019, DESTINY DELONEY emailed Human Resources her
outcry involving the conduct of Assistant Manager Matt and Problem Solver Brittany.
DESTINY DELONEY also made an outcry to Senior Manager Alex (last name
unknown) about the offensive music and the retaliatory conduct of Assistant Manager
Matt and Problem Solver Brittany. Alex promised to review DESTINY DELONEY’s

letter, but he never got back with her.
2.10

2.11

2.12

2.13

2.14

2.15

2.16

2.17

2.18

2.19

Case 4:20-cv-03993 Document 1 Filed on 11/23/20 in TXSD Page 4 of 14

On or about January 21, 2019, DESTINY DELONEY felt a sharp pain in her lower back
while working.

When she returned to work the following day, the pain in DESTINY DELONEY’s lower
back had worsened. She then reported it to human resources and management. She then
went to Defendant’s onsite first aid center.

DESTINY DELONEY was told to complete Defendant’s Associate First Report of Injury
form (“FROY”’) concerning her workplace injury. While completing it, Onsite Medical
Associate James Frey took her uncompleted statement and told her that she did not need
to complete the form. He told her he needed to complete the remaining items.

DESTINY DELONEY learned later that her injury report was manipulated to include
untrue statements including that she was injured at a time that she was a child and while
away from work.

DESTINY DELONEY made another outcry to management alerting them that her FROI
report had been falsified.

DESTINY DELONEY was made to continue to work with severe pain for several weeks.
DESTINY DELONEY was eventually approved for workers’ compensation.

Defendant told DESTINY DELONEY that they could not accommodate her medical
condition, so she was without pay from on or about February 9-14, 2019.

On or about February 15, 2019, DESTINY DELONEY was accommodated and returned
to work.

On or about February 21, 2019, Defendant required DESTINY DELONEY to work
outside of her medical restrictions. Sadly, DESTINY DELONEY injured herself once

again.
2.20

2.21

2.22

2.23

2.24

2.25

2.26

2.27

2.28

Case 4:20-cv-03993 Document 1 Filed on 11/23/20 in TXSD Page 5 of 14

Because of Defendant’s actions and inactions, there were times when DESTINY
DELONEY was not compensated either by Defendant, or pursuant to her workers’
compensation benefits.

DESTINY DELONEY told Defendant that she was uncomfortable with her workers’
compensation doctors. The medical professionals were aggressive, impatient,
unorganized and even untruthful.

The angst with DESTINY DELONEY’s medical condition was not limited to the medical
professionals. Defendant’s managers openly exhibited such as well.

DESTINY DELONEY was also harassed and demeaned.

DESTINY DELONEY was offered a job where she would stand inside of a cage and
move items. In or about March 26, 2019, DESTINY DELONEY simply verbalized
concern about performing said job given the pain she was in. In response, management
ordered DESTINY DELONEY to clock out and go home without further dialogue.
DESTINY DELONEY was then walked to human resources. Human Resources agreed
that DESTINY DELONEY must leave Amazon’s premises. DESTINY DELONEY was
even told that she was a liability.

DESTINY DELONEY was actually penalized for leaving the premises when she was
ordered to leave by managers and human resources.

It was clear to DESTINY DELONEY that she was viewed as a nuisance because of her
complaints regarding religious discrimination and her medical condition and all that came
with it.

On or about August 23, 2019, DESTINY DELONEY was suspended.
2.29

2.30

2.31

2.32

2.33

2.34

2.35

Case 4:20-cv-03993 Document 1 Filed on 11/23/20 in TXSD Page 6 of 14

On or about January 3, 2020, boxes fell on DESTINY DELONEY’s head at work. She
reported the same to managers. Once again, DESTINY DELONEY was mistreated
because of her injury. In fact, she was made to stay in a room against her will for a
significant period of time. DESTINY DELONEY feared for her safety.

On or about January 13, 2020, DESTINY DELONEY reported to work. She was
instructed to operate a pit truck. Before an employee can operate the pit truck, she had to
sign off saying that she was physically fit to operate such. A training ambassador
completed the form for DESTINY DELONEY. He ordered her to perform the task even
though she told him she was experiencing back and neck pain.

DESTINY DELONEY reluctantly performed the task to save her job. The pain
worsened. She sought medical treatment via Defendant’s onsite first aid center.
Defendant’s onsite first aid center representative told DESTINY DELONEY that he
could not treat her further unless she clocked out. DESTINY DELONEY pleaded for
medical assistance and explained that her break was not for some time.

DESTINY DELONEY reported the aforementioned to Human Resources Jennifer
Freeman. Defendant’s onsite first aid center representative interrupted the two women
and said he would not give DESTINY DELONEY any medical treatment without a
doctor’s note.

DESTINY DELONEY went to her doctor and retrieved a note. It listed some medical
restrictions.

Defendant refused to offer DESTINY DELONEY any accommodations unless she

completed a form specifically for non-work related conditions.
2.35

2.36

2.37

2.38

2.39

2.40

Case 4:20-cv-03993 Document 1 Filed on 11/23/20 in TXSD Page 7 of 14

DESTINY DELONEY verbalized concern with completing such a form given that it was
work-related. She felt it was fraudulent and immoral to indicate otherwise, as such was
contrary to her religious beliefs. In response, she was told that she could work without
the restrictions or leave.

DESTINY DELONEY reported the aforementioned to management. She indicated that
she did not feel safe working in this type of hostile environment without a solution.
DESTINY DELONEY’s concerns went unanswered.

On or about January 23, 2020, DESTINY DELONEY was notified that she was
terminated.

DESTINY DELONEY filed a Charge of Discrimination (“Charge”) on or about June 18,
2020. In said Charge, and any amendments and/or attachments thereto, DESTINY
DELONEY asserted that she was discriminated because of her disability and religion and
was in retaliation for opposing such conduct.

After investigating Plaintiffs Charge, Plaintiff was issued a Right-To-Sue letter.
Plaintiff DELONEY has exhausted her administrative remedies and files this suit within

the statutory limitations period.

Hil.
CAUSES OF ACTION

 

3.1 Plaintiff is a qualified individual with a physical impairment in that she suffers

from physical limitations related to medical conditions involving her back, neck and head that

limits her in one or more major life activities.
Case 4:20-cv-03993 Document 1 Filed on 11/23/20 in TXSD Page 8 of 14

3.2 Plaintiff has a history and record of having a disability. A record of a disability
may be any form of record, such as a hospital record, medical record or any other document that
indicates the plaintiff once had a substantially limiting impairment.

3.3. _— Plaintiff has also been regarded as having a disability.

3.4 Based on the aforementioned, Plaintiff is disabled within the meaning of ADA.

3.5 Defendant entertained misperceptions regarding Plaintiff that proved detrimental
to her employment.

3.6 Defendant, through its agents, supervisors, or employees violated Plaintiff's civil
rights in violation of the ADA by intentionally interfering with Plaintiff's performance of her
employment because of her actual medical condition, history and record of disability and the
perception of same including refusing to reasonably accommodate her, refusing to engage in
interactive dialogue concerning her limitations, over-supervising her, forcing her to work outside
of her medical restrictions, becoming hostile towards her and her wellbeing, forcing her to take
unpaid leave, suspension, and terminating Plaintiff, among other things.

3.7. This intentional interference consisted of discrimination of a continuous nature.

3.8 Defendant, through its agents, supervisors, or employees discriminated against
Plaintiff which led to the loss and impairment in whole or part, of the wages, benefits, privileges,
and terms and conditions of Plaintiff's employment.

3.9 The above-described acts on Defendant's part caused Plaintiff substantial injury

and damage.

 

3.10. Plaintiff incorporates by reference the allegations of the preceding paragraphs.

3.11 Defendant discriminated against and discharged Plaintiff in retaliation for
Case 4:20-cv-03993 Document 1 Filed on 11/23/20 in TXSD Page 9 of 14

Plaintiffs instituting a claim under the Texas Workers’ Compensation Act and seeking benefits
under the Act. Specifically, (1) Defendant failed to engage in an interactive exchange with
Plaintiff about the status of her medical condition and employment, (2) Defendant exhibited a
negative attitude toward Plaintiff's medical condition and her wellbeing, (3) Defendant failed to
adhere to established company policies, (4) Defendant terminated Plaintiff, (5) Defendant forced
her to work outside of her medical restrictions, and (6) Other harassing communications and
conduct including being forced to take unpaid leave, suspension and ultimately discharged.

3.12 Such harassment and termination violated §451.001, et seq., of the Texas Labor

Code and was illegal. As a proximate result of this unlawful act, Plaintiff suffered damages.

 

3.13 Plaintiff repeats and re-alleges by reference each and every allegation contained
in
the paragraphs above and incorporate the same herein as though fully set forth.
3.14 Defendants, through their agents, supervisors, or employees engaged in unlawful
religious discrimination.
3.15 The above-described harassment created an intimidating, oppressive, hostile
environment, which interfered with Plaintiff's emotional and physical well-being.
3.16 Defendant at all times relevant hereto had actual and/or constructive knowledge
of
the conduct described in the paragraphs above in large part because of the open and obvious
nature
of the misconduct that permeated.

3.17 Asaresult of the hostile and offensive environment perpetrated by Defendant
Case 4:20-cv-03993 Document 1 Filed on 11/23/20 in TXSD Page 10 of 14

through their agents, supervisors, or employees, and maintained by Defendant’s failure to protect
Plaintiff from such offenses and instead caused her discharge and severe emotional distress and
physical injury.

3.18 Defendant violated Title VII by failing to adequately supervise, control,

discipline,
and/or otherwise penalize the conduct, acts, and omissions as described in the paragraphs above.

3.19 Defendant failed to comply with their statutory duty to promptly take all

reasonable
and necessary steps to eliminate harassment from the workplace and to prevent it from occurring
in the future.

3.20 Asadirect and proximate result of Defendant’s willful, knowing and intentional
discrimination against Plaintiff through their agents, supervisors, or employees, Plaintiff has
suffered and will continue to experience pain and suffering, and extreme and severe mental

anguish
and emotional distress; she has incurred and/or will incur medical expenses for treatment by
psychotherapists and other health professionals, and for other incidental expenses; and she has
suffered and/or will continue to suffer a loss of earnings and other employment benefits and job
opportunities. Plaintiff is thereby entitled to general and compensatory damages in amounts to

be
proven at trial.

3.21. Asa further direct and proximate result of Defendant’s violation of said statutes,

as

heretofore described, Plaintiff has been compelled to retain the services of counsel in an effort to
Case 4:20-cv-03993 Document1 Filed on 11/23/20 in TXSD Page 11 of 14

enforce the terms and conditions of the employment relationship with Defendant, and has
thereby

incurred, and will continue to incur, legal fees and costs, the full nature and extent of which are

presently unknown to Plaintiff, who therefore will seek leave of Court to amend this Compliant
in

that regard when the same shall be fully and finally ascertained. Plaintiff requests that attorney’s

fees be awarded, where applicable.

D. RETALIATION UANT TO & T VI

3.22. Plaintiff repeats and re-alleges the allegations contained in the paragraphs above
and incorporate the same by reference as though fully set forth herein.

3.23 After complaining to management of religious-motivated offenses and
disability-related maltreatment, Plaintiff was subsequently and repeatedly harangued, ignored,
bullied and terminated in the ways described above and in her Charge of Discrimination.

3.24. As herein alleged, Defendant illegally retaliated against Plaintiff because she
opposed discrimination and complained of same. Defendant had no legitimate business reasons
for any of such acts. Each act of retaliation is in violation of each statute’s anti-retaliation
provisions.

3.25 Asa direct and proximate result of Defendant's willful, knowing, and intentional
retaliation against her, Plaintiff has suffered and will continue to suffer pain and suffering, and
extreme and severe mental anguish and emotional distress. Plaintiff is thereby entitled to general
and compensatory damages in amounts to be proven at trial.

3.26 The above-described acts on Defendant's part were undertaken in violation of

ADA & TITLE VII and proximately caused Plaintiff substantial injuries and damages.
4.1

5.1

5.2

5.3

5.4

Case 4:20-cv-03993 Document 1 Filed on 11/23/20 in TXSD Page 12 of 14

IV.
JURY DEMAND

Plaintiff requests that this action be heard before a jury.

V.
DAMAGES

Defendant’s conduct constitutes violations of statutory law. Such unlawful conduct
seriously affects Plaintiff DELONEY in her occupation, trade, and business. Because of
Defendant’s unlawful conduct, Plaintiff has suffered, suffers, and will continue to suffer
humiliation, stress, and other damages. Plaintiff has suffered direct injury as a proximate
result of the unlawful disciplinary practices, policies, and procedures of the Defendant.
Accordingly, Plaintiff DELONEY seeks all general, special, incidental, economic,
compensatory, punitive, and consequential damages in an amount to be proved at trial
including punitive damages.

Because of Defendant’s unlawful and tortious conduct, it has been necessary for Plaintiff
DELONEY to retain the undersigned attorney to represent her in these causes of action.
Plaintiff has agreed to pay her attorney reasonable attorney’s fees for the preparation and
trial of these causes, and further for any appeal thereof should same become necessary.
Additionally, Plaintiff DELONEY has incurred out-of-pocket expenses, which include
litigation costs and other expenses to preserve her ability to earn a living. Accordingly,
Plaintiff DELONEY seeks all general, special, incidental, and consequential damages as
shall be proven at trial.

Further, Plaintiff DELONEY seeks pre-judgment interest at a rate commensurate with the
actual rate of interest in the marketplace or, alternatively, the statutory rate of interest

because of the delay in receiving the damages and to avoid unjust enrichment to the
Case 4:20-cv-03993 Document 1 Filed on 11/23/20 in TXSD Page 13 of 14

Defendant. Plaintiff DELONEY also seeks post-judgment interest at the maximum rate
allowed by law in the event the Defendant does not promptly tender damages assessed
against them and to avoid unjustly enriching the Defendant.

VI.
PRAYER

WHEREFORE, premises considered, Plaintiff prays that Defendant be cited to appear and

answer herein, and that on final trial, Plaintiff have judgment against Defendant for:

a. Permanent injunction enjoining Defendant, its agents, successors, employees,
and those acting in consort with Defendant from engaging in any employment
practice which discriminates on the basis of religion and disability as outlined
above as well as retaliation;

b. All damages to which Plaintiff may be entitled pursuant to this Complaint, or
any amendment(s) thereto, including but not limited to back pay,
reinstatement or front pay in lieu of reinstatement, loss of earnings in the past,
loss of earning capacity in the future, loss of benefits in the past, loss of
benefits in the future, statutory relief at law, and equity;

c. Compensatory damages for pain and mental suffering in the past and future;

d. Punitive damages in an amount above the minimum jurisdictional limit of the
Court;

e. Reasonable attorney’s fees with conditional awards in the event of appeal;

f. Pre-judgment interest at the highest rate permitted by law;

g. Post-judgment interest from the judgment until paid at the highest interest rate

permitted by law;
Case 4:20-cv-03993 Document1 Filed on 11/23/20 in TXSD Page 14 of 14

h. Costs of court and expert witness fees incurred by Plaintiff in preparation and
prosecution of this action; and
i. Such other and further relief, at law or in equity, to which Plaintiff may be

entitled, whether by this Complaint or by any amendment hereto.

Respectfully submitted,

DES ELONEY
4211 Duneberry Trail
Humble, Texas 77346
832-614-7363

 
